IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
M. DENISE TOLLIVER,
C.A. No. K20C-08-008 WLW
Plaintiff,
V.
DELAWARE FUTURES, INC.,
HAROLD INGRAM and
PATRICIA DOWNING,
Defendants.
Submitted: November 5, 2020
Decided: November 10, 2020
ORDER
Upon Defendants’ Motion to Strike
Improper and Immaterial Filings
Denied.

M. Denise Tolliver, Plaintiff pro se

Tianna S. Bethune, Esquire of Gordon Rees Scully Mansukhani, LLP, Wilmington,
Delaware; attorneys for the Defendants.

WITHAM, R.J.
M. Denise Tolliver v. Delaware Futures, Inc.
C.A. No. K20C-08-008 WLW
November 10, 2020

The Court, having considered Defendants’ Motion to Strike Improper and
Immaterial Filings, and Plaintiff's reply to Defendants’ Strike Motion, finds that the
Motion is DENIED but the pleadings will not be considered. It appears that:

1. Plaintiff, M. Denise Tolliver (“Plaintiff’ or “Tolliver”), a pro se litigator,
filed an amended complaint against Delaware Futures, Inc., Harold Ingram, and
Patricia Downing ( “Delaware Futures”) on August 17, 2020 generally alleging that
Delaware Futures engaged in unlawful and discriminatory employment hiring
practices to job applicants, to include her. It would appear that the thrust of
Plaintiff's issues stems from the practice of acceptance of employment applications
through LinkedIn. Her former employment with Delaware Futures has been
referenced in the current litigation before the Court.

2. Tolliver has proceeded to file a number of filings which are not necessary
or authorized and are prohibited by the Superior Court Rules of Civil Procedure
(“Rules”), the Kent County Superior Court Civil Case Management Plan
(“Management Plan”) and the Judicial Officers’ Civil Case Management
Preferences. All are hereinafter referred to as the Rules and Management Plan.

3. Rule 12(f) provides:

...Upon motion made by a party before responding to a pleading or, if
no responsive pleading is permitted by these Rules, upon motion made
by a party within 20 days after the service of the pleading upon the party
or upon the Court’s own initiative at any time, the Court may order
stricken from any pleading any insufficient defense or any redundant,
immaterial, impertinent or scandalous matter.

4. Initially, with pro se litigants, the Court is at liberty to reasonably interpret
pro se filings in a favorable light to alleviate the technical inaccuracies typical in

many pro se legal arguments without affecting the other party’s rights. Without
M. Denise Tolliver v. Delaware Futures, Inc.

C.A. No. K20C-08-008 WLW

November 10, 2020

relaxing procedural requirements, the Court may grant a pro se party leeway but may

not do so to prevent substantial injustice to opposing parties. The Court may
construe the pleading in a way to do justice to all concerned.’ Yet, it must be
understood that the Court expects all parties to be familiar and comply with the Rules
and Management Plan.

5. Typically, Motions to Strike are not favored and are granted sparingly if
clearly warranted. The Court must consider whether the pleaded matter has some
relevancy and is offered in support of a direct issue” understanding that one of the
litigants is pro se. Tolliver is reminded that once a motion is filed by any party and
answered by the opposing party, no further response is permitted unless approved
by the Court.

6. Delaware claims four filings are improper as they either do not relate to
any of the claims at issue in this case or they were filed as responsive pleadings in
violation of the Court’s Rules and Management Plan.

7. On October 15, 2020, Tolliver filed a document titled “Declaration of M.
Denise Tolliver” Docket Trans. I.D. 66024337 This statement with attachments is
not filed pursuant to a motion or in response to a motion, and any evidentiary value
is undetermined making the documents immaterial at present. The filing will remain
but will not be considered.

8. On October 27, 2020, Tolliver filed a document titled “Letter to Judge Re:
Defendants Exhibits A-C” Docket Trans. I.D. 66056527. This would appear to be

 

'McGonigle .v Unemployment Insurance Appeal Board, Del. Super., C. A. No. 00A-09-001,
(Sept. 4, 2001), Vick v. Haller, 19897 WL 36716 (Del. Super).

*Pack & Process, Inc. y. Celotex Corp., 503 A2d 646 (Del. Super. 1985).
M. Denise Tolliver v. Delaware Futures, Inc.
C.A. No. K20C-08-008 WLW
November 10, 2020

an addition to Tolliver’s response to Delaware Futures’ Motion to Dismiss to object
to Delaware Futures’ Exhibits A-C. The additional pleading was not authorized by
this Court and will not be considered.

9. The third filing objected to by Delaware Futures is a response filed on
October 28, 2020 styled as “Plaintiffs Response to Defendants’ Opposition to
Plaintiff's Default Judgement Reconsideration Motion.” Trans. I.D. 66062090.
Also filed by Tolliver is a fourth document styled “Opposition to Defendants’
Response in Opposition to Plaintiff's Motion to Consolidate.” Trans. I.D. 66068029.
As Delaware Futures has argued, these responses simply reiterate Tolliver’s
positions and were filed without leave of the Court and thus will not be considered.
They will, however, remain filed.

10. The Court notes that all filings by Tolliver in this civil action must be in
compliance with the Rules and Management Plan.

WHEREFORE, it is ORDERED that the pleadings and documents filed by
Tolliver which are not compliant with the Rules and Management Plan may remain
filed but will not be considered by the Court. The documents in question will
hereafter be marked VOID. To be clear, Plaintiff is directed to seek authority in
advance before filing any pleadings that are not permitted by the Rules and
Management Plan. Defendants’ Motion to Strike is DENIED as to the filed

documents, but said documents will not be considered.

/s/ William L. Witham, Jr,
Resident Judge